Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 12/23/2021 are accepted. Claims 15-16, 20-21, and 23-25 are amended.
	Applicant’s amendments to the specification filed 12/23/2021 are accepted.
	Applicant’s amendments to the drawings filed 12/23/2021 are accepted.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawing Objections”, filed 12/23/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	Applicant’s arguments, see section titled “Claim Objections”, filed 12/23/2021, with respect to the claims have been fully considered and are persuasive. The objections of claims 16, 20-21, and 23-24 have been withdrawn.
	Applicant’s arguments, see section titled “Sec. 112 Rejection”, filed 12/23/2021, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 21 and 25 have been withdrawn.
Applicant’s arguments, see section titled “Sec. 102 & 103 Rejections”, filed 12/23/2021, with respect to the rejections of claims 15-18, 22-23, and 28 under 35 U.S.C. 102(a)(1); and claims 19, 21 and 24-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Claims 26-27 recite the claim language “the attachment structure” in respective lines 2. However, claims 26-27 still depend on claim 23, which does not have the necessary antecedent basis for “the attachment structure”, as “an attachment structure” is introduced within claim 24. Therefore, the 35 U.S.C. 112(b) rejection of claims 26-27 is upheld.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-27 recite the limitation "the attachment structure" in respective lines 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “The shield remover according to claim 23” of claims 26-27, respective lines 1, as “The shield remover according to claim 24”, as claim 24 recites “an attachment structure” in line 2.
Claim Rejections - 35 USC § 102
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8)	Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balding (U.S. Patent No. 5167640), hereinafter Balding.
	Regarding claim 15, Balding teaches a needle shield remover (Examiner interprets “needle shield remover” to be intended use, and any mechanism that could function to remove a shield could thus be titled a “needle shield remover”) comprising:
	a metal [Col. 3, lines 19-22] tubular body (Fig. 1; 4) having a longitudinal axis (the axis along which slot “20” runs parallel), a proximal part (part closer to “30”), a distal part (part closer to “8”), and a substantially circular cross-section (as shown in Fig. 1); and
	a single continuous slot (Fig. 1; 20) defined and formed from two edges (Fig. 1; 22 and 24) of a single shield of rolled flat material [Col. 3, lines 19-22], where the slot extends from a distal end of the tubular body for greater than half the length of the tubular body towards a proximal end (as shown in Fig. 1), such that the distal part of the 
	Regarding claim 16, Balding teaches the needle shield remover of claim 15, wherein the distal part of the tubular body comprises an inner diameter (which comes into contact with the syringe “16”), that in a relaxed state, is smaller than an outer diameter of the needle shield that is to be accommodated by the tubular body (Examiner interprets Balding to meet the claimed limitation, as the tubular body must be “expanded” in order to be fit onto the syringe [Col. 2, lines 24-30].
	Regarding claim 17, Balding teaches the needle shield remover of claim 15, wherein the tubular body is formed of a rolled metal sheet (Examiner interprets “formed of a rolled metal sheet” to be “product-by-process”, where the needle shield remover of Balding is perfectly capable of being produced by rolling a metal sheet, due to the device being made of metal, and with a substantially circular cross-section).
	Regarding claim 18, Balding teaches the needle shield remover according to claim 17, wherein the slot is formed of a gap between substantially parallel opposing edges of the rolled metal sheet (as shown in Fig. 1).
	
Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claims 22-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Balding in view of Allen (U.S. PGPUB 20170274151), hereinafter Allen.
	Regarding claim 22, Balding teaches the needle shield remover according to claim 15. However, Balding fails to teach wherein rigid gripping members protrude radially inwards from the distal part of the tubular body.
	Allen teaches a shield remover (as shown in Fig. 1) comprising:
	a metal [Paragraph 0020] tubular body (Fig. 1; 12) having a longitudinal axis (axis along which Fig. 4; 68 and Fig. 6; 70 run), a proximal part (Fig. 1; 14), a distal part (Fig. 1; 16), and a substantially circular cross-section (as shown in Fig. 1); and
	a slot (Fig. 1; 21 and 23) extending from a distal end of the tubular body for greater than half the length of the tubular body towards a proximal end, such that at least the distal part of the tubular body may flex radially outwards relative to the 
	wherein rigid gripping member (Fig. 4; 36) protrude radially inwards from the distal part of the tubular body [Paragraph 0024].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular body of Balding to include rigid gripping members that protrude radially inwards from the distal part of the tubular body, as taught by Allen. Doing so would allow for a greater amount of grip on the engaged needle shield, as taught by Allen [Paragraph 0024].
	Regarding claim 23, Balding in view of Allen teaches the needle shield remover according to claim 22. However, Balding in view of Allen doesn’t explicitly teach wherein the rigid gripping members are radially inwardly directed punched structure having proximally directed edges that create friction between the tubular body and the needle shield accommodated in the tubular body when the tubular body is urged in a proximal direction relative to the needle shield.
	Allen further teaches wherein the rigid gripping members are radially inwardly punched structures [Paragraph 0024] (Examiner interprets “radially inwardly punched structures” to be product-by-process, where the rigid gripping members of Allen are perfectly capable of being produced through punching, when taking into account lines 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Balding in view of Allen to have the rigid gripping members be radially inwardly directed punched structure having proximally directed edges that create friction between the tubular body and the needle shield accommodated in the tubular body when the tubular body is urged in a proximal direction relative to the needle shield, as taught by Allen. Doing so would allow for a greater amount of grip on the engaged needle shield, as taught by Allen [Paragraph 0024].
	Regarding claim 28, Balding teaches a medicament delivery device (Fig. 1; 16) comprising: the needle shield remover according to claim 15. However, Balding fails to teach a medicament delivery device comprising:
	a removable protective cap; and
	a needle shield remover axially fixed to the protective cap according to claim 15.
Allen teaches a medicament delivery device (Fig. 4; 26) comprising:
a removable protective cap (Fig. 4; 24); and
a needle shield remover (Fig. 4; 12) axially fixed to the protective cap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of 
12)	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Balding in view of Olson (U.S. Patent No. 7771397), hereinafter Olson.
Regarding claim 24, Balding teaches the needle shield remover according to claim 15. However, Balding fails to teach wherein the proximal part of the tubular body is arranged with an attachment structure for connecting the needle shield remover to a cap of a medicament device.
Olson teaches a needle shield remover (Fig. 2; 31) comprising:
a metal tube [Col. 2; lines 45-47] having a longitudinal axis, a proximal part (end towards “34”), a distal part (end towards “36”), and a substantially circular cross-section (due to the needle shield remover being “tubular”) [Col. 2, lines 45-47], wherein the proximal part of the tubular body is arranged with an attachment structure (Fig. 2; 34) for connecting the needle shield remover to a cap (Fig. 2; 10) of a medicament delivery device (Fig. 1; 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal part of the tubular body of Balding to have an attachment structure for connecting the needle shield remover to a cap of a medicament delivery device, as taught by Olson. Doing so would allow for easier gripping, and removal, of the cap of the medicament delivery device, and therefore the needle shield, as taught by Olson [Col. 4, lines 4-23].

Regarding claim 26, Balding in view of Olson teaches the needle shield remover according to claim 24. Olsen further teaches wherein an attachment structure (Fig. 2; 36) may comprise radially outwardly directed tongues that are formed by cut-outs of the tubular body. However, Balding in view of Olson fails to teach wherein the attachment structure comprises radially outwardly directed tongues that are formed by cut-outs of the proximal end of the tubular body.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified the device of Balding in view of Olson to duplicate the attachment structures 36 of Olson, such that the attachment structure 36, which comprises radially outwardly directed tongues that are formed by cut-outs, are at the proximal end of the tubular body, as it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). As the purpose of both the attachment structures of Olson, 34 and 36, are to attach the tubular body to specific portions of the rest of the device, no new or unexpected result is produced via the method of attachment.
	Regarding claim 27, Balding in view of Olson teaches the needle shield remover according to claim 24, wherein the attachment structure comprises a radially outwardly 
Allowable Subject Matter
13)	Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783